Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 1 of 10




         Exhibit B
 Filed Partially Under Seal
Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 2 of 10




                        EXHIBIT B
                               Index


                       DeStefano, Donna
                       Kroon, Deanna
                       Nowicki, Andrew
                       Perricho, Nichole
                       Quagliato, Marina
          Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 3 of 10


Parents In Connection for Kids Inc.
Donna Destefano, Founder & CEO

Brick, N.J.08724

Re: United States v. Robert Farkas
CR 18-340-LGS

Dear Judge Schofield,

I write in support of Robert Farkas, hereafter referred to as RJ.

For perspective, before retiring, I was the Director of Community Relations for RWJ
Barnabas Health, Institute for Prevention. In 2013, I was appointed by Governor
Chris Christie and unanimously approved by the N.J. State Senate to serve as a public
member of the Governor's Council on Alcoholism and Drug Abuse (GCADA). I
currently still hold the position of 2"d Vice Co-Chair. I also founded a not for profit
(above) in 2010 where I help families who struggle with substance abuse issues.

I've known R.J since he was 18 months old. He's always been an honest, caring, fun
loving kid. He's always been a great role model to his three sisters, Brielle, Kristina
& Daisha. RJ is extremely family oriented. I know firsthand that he's always been a
source of strength to both his parents, even working for his dad in the family
business before moving.

Besides being almost like an aunt to him, RJ has always been a good friend to me.
When my mother passed away in 2009, RJ surprised me by coming to my house one
day with lunch. He spent hours with me just talking about old times. For a young
~r.un tv !1a-w-E w'1at kind of compassion and take time out of his day really solidified
what I've always known about him. He's an incredible person and indomitable
spirit that makes being around him a joy. He's honest, intuitive and smart.

 As a kid he played hockey. He met and kept lifelong friendships with his t\}ai1i.,ii&tcs
because of his caring nature, integrity and leadership. As an adult, RJ is a responsible
young man, a father now .... and in a thriving relationship where he hopes to have
the chance to be there to nurture and raise his daughter.

In closing, although I don't minimize the seriousness of these alle?ations, I honestly
believe RJ, if given the chance will be a productive member of society. I ha~e th~
utmost respect for him. I hope he has the chance to move forward from this episode
in his life.

~               Tui~           ~~~deration,

Donna DeStefano         •,~
      Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 4 of 10




Honorable Lorna G. Schofield
United States District Court
For the Southern District of New York

United States v. Robert Farkas

Your Honor,

This letter is a letter of character regarding Robert Farkas. My name is Deanna Kroon and I am
graduate of West Chester University and a Registered Diagnostic Medical Sonographer currently
employed at Dr. Lombardi's Plastic Surgery Center in New Jersey.

Robert's fiance Donna is my childhood best friend that I've known for almost 20 years now. I
have known Robert since he has been a part of Donna's life which is now going on 5 years.
Although I have not known Robert for very long, I know how much of a positive impact he has
made in Donna's life since they have met. Donna's life has been forever changed for the better
since she met Robert and that is something I am thankful for because all I could ever want for
my friend is a man that will care for her, support her, and make her happy and I know that is
what Robert provides for her.

Throughout the years of getting to know Robert, first as Donna's boyfriend to now fiance, I have
learned about the person he is and the great qualities he possesses. Robert is a generous, selfless,
and kindhearted man who has proven above and beyond that he would be there and do anything
for the people he cares about. Robert is a giver, he is selfless, and he's the don't think just do for
others to make people happy. Robert would never intentionally try to hurt others. His intentions
are never bad, and I know this for a fact because I have witnessed his genuine, selfless, and
giving character for myself. I have seen him show these qualities for people he doesn't know,
people who have nothing for themselves, his family, his fiance, his future in laws, his friends ,
and most importantly his daughter. I know the love Robert has for my best friend Donna and
how much he not only cares for her well-being, but also the people who are important to Donna.
He comes from an amazing family and always wants the best for the people he cares about.
Robert has been so kind to me and genuinely cares about the good and bad in my life. When I'm
upset with something, he always has doors wide open if I need to get away and visit my best
friend since we are many states apart. It's truly amazing to know my best friend is with someone
like Robert who has to much love to give to the people he cares about and extends it even further
to the people his fiance truly cares about. He is always there with Donna when I need someone to
talk to, vent to, or get advice from. He is always so levelheaded, plays devil 's advocate, and
really gives me rational advice. He is always so welcoming for me to visit and I know I always
have a safe place to go when I'm upset and need to see my best friend.

I am aware of the events regarding Robert's guilty plea and the actions that lead to his
sentencing. I truly do believe this past year waiting up to his court date Robert has already
suffered a lot from his actions. He has proved to become an even better version of himself. Even
in a situation like this he has been so strong for his family and has been the backbone for them
considering everything they have been through in the past couple of months. He never wanted to
stress anyone out with what was going on and always brings a positive energy in any bad
     Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 5 of 10




situation. I can tell Robert is remorseful for his actions and has learned from his mistakes. I do
not want to see my best friend have to struggle on her own out in Florida with her almost 1-year
old daughter without her fiance at her side. Both of their families live in New Jersey and it would
break my heart if she had to do this alone. Robert will be missing precious time with his loved
ones and milestones with his baby girl if he is sent away. Not only will this effect Robert's life,
this will also tremendously affect his family, his fiance, and his daughter. I am asking for
empathy during these difficult times for my best friend and her fiance. Thank you, your honor,
for taking the time to read my letter it is very much appreciated.


Sincerely,


4.~rt!?~
       Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 6 of 10




To: Honorable Lorna G. Schofield                                                         8 Sep 2020
    United States District Court for the
    Southern District of New York

From: Andrew Nowicki

Memorandum re: United States v. Robert Farkas
               CR 18-340-LGS

Dear Judge Schofield,

I hope this note finds you well during these very uncertain times. My intent on writing you this
letter today is to provide you some additional background and context regarding the character of
Mr. Robert Farkas from someone who has known him and his family for over 25 years.


Prior to joining our Armed Forces many decades ago, I had the opportunity to meet Mr. Robert
Farkas and his family as one of his uncles married my older sister. Due to this family connection,
I had the direct experience to observe and can attest to the strong family values, hard work ethic
and generosity promoted within Robert Farkas's immediate family household.                    On several
occasions as a young adult, I also had the opportunity to work at various construction sites with
Robert Farkas in which he routinely demonstrated all the aforementioned values without question.
Although our career paths diverged between public service and the private sector, I still had many
occasions to catch up with Robert over holiday family gatherings and witness no significant
changes to his demeanor, behavior or judgment. Throughout the years, he continued to display
positive growth and the ability to make his family proud of each accomplishment with his
endeavors.


Without knowing all the legal and financial intricacies pertaining to the charges against Robert, it
was to be expected that Robert would take full responsibility for his witting activities and therefore
plead guilty to those charges. Robert is deeply regretful for these actions and I humbly request
your consideration imposing the most lenient sentence the Court determines appropriate.


Thank you for your time and consideration on this matter.
                                                                                              Digitally signed by
                                                                         NOWICKI.ANDRE NOWICKI.ANOREW.R.10317878
                                                                                        03
                                                                         W.R.1031787803 Date: 2020.09.08 14:54 :07
                                                                                              +04'00'




                                                                          ANDREW NOWICKI
        Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 7 of 10



September 30, 2020
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007



Re: Robert Farkas

Your Honor,

This is a letter of character regarding Robert Farkas. My name is Nicole Perricho, BSN RN, an
aesthetic nurse injector working with The Lombardi Plastic Surgery Center located in Eatontown NJ.

I have known Robert for approximately three years now. He came into my life through a childhood
friend, Donna Velez, who is now the fiance to, and mother of their now daughter-~My
relationship with Robert is with an extension to Donna. I know him and his family very well as we have
had several outings together. I can honestly say Robert comes from one of the most humble, caring, and
loving families I have ever come to know.

When Robert first came into Donna's life years ago, it was during a time of darkness in her life. He
impacted her life tremendously for the better. If it wasn't for Robert, I don't know that Donna would be
who she is today. Because of Robert we have the best version of Donna today, you can tell she is loved
for, cared for, and treated with undoubted respect. Being in the presence of the two of them is nothing
shy of magic. What the two of them share together is unlike any other bond I've seen in ou r generation.
They bring out the absolute best in each other and together they are wonderful parents to their
beautiful daughter -

When - w a s born back in December of 2019, her arrival was ambivalent. I had just
Spoken to Robert and Donna moments before she was taken into the OR,
Being a labor and delivery nurse in my past, I expected to hear back from them with heartwarming
pictures within a few hours. Time had gone by, eventually nighttime was upon us and I knew something
was wrong. That night Robert had to balance the joy of their beautiful baby girl coming into the world
and the possibility of losing the love of his life. After - w a s delivered         struck in Donnas
     ,

                                                                     Robert never left her side. I truly
believe the love and prayers she felt from him alone saved her life, again. Her recovery was intensive,
what she couldn't do for herself, Robert stepped up, he was always there . There were nights Donna
would be up crying, he was always there to wipe away her tears and reassure her that god has a plan for
them.

Only a month went by after welcoming -home before they ended up back in the hospital again .
This time around it was for                                             Donna, a new and now frantic
mother, was heartbroken. But, like always, Robert was there to be her person, to lean on and cry to, and
take charge when she couldn't bare to watch. With god's grace -made a complete turn around
and was released from the hospital weeks later. Because Donna and Robert were attentive to their
baby, they were able to catch it early on, and - w a s able to make a full recovery.
        Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 8 of 10




I am aware of the events regarding Robert's guilty plea and the actions that transpired leading to his
sentencing. It is inarguable that he has suffered for his actions over this past year. Even when he kept
getting his rounds of bad luck thrown at him, he rolled with the punches and made an undeniable effort
to become a better father, fiance, and son each and every day. Robert is a selfless man, god worshiping,
the kind of person that would give his shirt off his back for a complete stranger. He is pure hearted and
always intending the best for the people around him. Robert would never go out of his way to deceive
anyone . He has shown this very trait before my eyes time and time again. I know for a fact Robert is
remorseful for his actions and the stress this has brought on his loved ones surrounding him. I do not
want to see such a genuine person end up behind bars. He has been the backbone to Donnas life since
he entered it. I do not believe an innocent baby girl deserves to be without her father during these
precious years of her life, bench marks would pass without him there to witness her growth. It would
shatter my heart to see Donna and - h a v e to adjust to a life without Robert. I am asking for mercy
on Robert during this treacherous time. Thank you, your honor, for allowing me to vouch for Roberts
character and taking the time to read this letter, your time is greatly appreciated.



Sincerely,




   iJ!Jj R1t
Nicole Perricho
       Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 9 of 10




October 1, 2020

United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Robert Farkas III

Dear Judge Schofield:

My name is Marina Quagliato, an Account Executive managing the advertising assets for the blue
chip company, Proctor & Gamble's, Oral B account in New York City. I've graduated cum laude
with a bachelor's degree from Florida Atlantic University, where I first met Robert Farkas through
his sister, Brielle Farkas. It is with great honor that I have the opportunity to vouch for what a
positive attribute Robert has been to not only my life, but to everyone else's that he comes into
contact with.

I have known Robert since 2013, as noted previously, through his sister Brielle Farkas who is one
of my very close friends. I consider the Farkas family as an extension of my own, with Robert as
an older brother to me. He always came to visit Brielle at school, given his family is very important
to him, and throughout that time we've all spent together I've grown to consider Robert as
family. I've always known Robert to be a hardworking, passionate, and loving human being. He
is the type of person who you can rely on for anything, especially when it comes to his closest
friends and family, who I know mean the world and more to him.

For a moment in time Robert resided in Palm Beach Gardens, Florida with his now fiancé and
mother to his daughter, Donna Velez. During this time, Robert's eldest sister, Daisha Farkas Lee,
needed a place to live for a fresh start in her life; with open arms and without any hesitation, he
opened his home to Daisha for as long as she needed, no questions asked. During this time while
Daisha lived with Robert and Donna, he helped encourage his sister to regain living a healthy
lifestyle again and motivated her to reach her goals, as he always sees the positive outcomes that
others have the ability to accomplish and helps push them to be their very best. This is just one
of many examples of Robert effortlessly being selfless and caring for others over himself.



                                        --
Becoming a father to his daughter, Izabela Farkas, is an even greater example of Robert's
passionate, loving, and selfless characteristics. In December of 2019, Robert and Donna gave
birth to a beautiful baby girl; however, like many unfortunate obstacles Robert has had to face
and overcome throughout his life,             birth was not a simple one. I remember like it was
yesterday when Brielle had called me on the phone explaining one of the scariest, heart
wrenching moments in our lives. Izabela was born; however, the love of his life Donna was in
critical condition due to the childbirth. Robert didn't think once to leave her side; that was not
an option for him. It was crucial and mandatory for him to ensure he did not leave Donna's side
until he knew she was going to make it out alive. I truly believe, through the grace of God, that
      Case 1:18-cr-00340-LGS Document 399-2 Filed 10/16/20 Page 10 of 10




Robert's presence, love, and continuous prayers saved her life. During and after Donna's slow
recovery, Robert with no hesitation ensured that he had taken care of everything that Donna
would've had to and provided his fiancé with love, support, honesty, and comfort each and every
night. Unfortunately, after just a month of this chaotic time, Izabela ended up back in the hospital
with Meningitis B. Heartbroken, Robert and Donna had yet faced another obstacle in their lives.
Robert's compassion, love, and comfort had helped not only Donna but his whole family during
this worrisome time. He is the rock in which not only Donna leans on, but his whole family, and
now his baby daughter too. Due to Robert and Donna's prodigious attentiveness as parents to



    -
their baby daughter, they were able to take the right precautions early on and they are the reason
why Izabela is still able to be the light of their life to this day.

I am in full understanding that Robert has pleaded guilty to the actions that occurred leading to
his sentencing, and I can confidently say that this does not diminish the respect I have for him.
Undoubtedly, I know that Robert, and his whole family for that matter, has faced unfortunate
sufferings and consequences for his actions throughout these past couple years. As each day has
gone by, it is undeniable that Robert has made and is continuing to make the strongest efforts to
become a better fiancé, father, son, brother, and person. He has a heart of gold, and that's a true
quality of Robert's that has never gone unnoticed. In all my life that l've known Robert, he has
never intentionally gone out of his way to deceive anyone in any particular matter. It is inarguable
that Robert has the sincerest remorse for his actions and for the strain it has put on all his loved
ones. It would be absolutely heartbreaking for someone who I know is truly built with good
intentions to result with an unjust sentencing. With that said, and with the most respect, I know
I'm not alone when I say that nothing more would be greatly appreciated than to see Robert face
the most lenient sentence the Court considers to be appropriate.

Thank you, your Honor, for taking the time to read this letter and for allowing me to speak on
behalf of Robert's few, although there are several more, positive attributes as a human being. I
appreciate your time.


Respectfully,




Marina Quagliato
